By the Court,

Cole, J.
We see no error whatever in the ruling of the Circuit Court in this case. We think there can be no *470kind of doubt about there being upon the plat of Pixley and Shaw's addition to the Tillage of Janesville a street designated and marked as “ 5th street.” The plat most clearty shows that it was intended there should be a street where those words are written, and the fact that those words happened to have been a little outside of the real boundaries, as marked upon the plat, certainly does not justify the inference that they were not to apply to the street within the addition. It is quite immaterial, in our judgment, whether those words were written outside or inside the boundary of the addition, since they are written there to mark the whole street. And, besides, it may be remarked that 5 th street is particularly referred to in the description upon the back of the plat, and referred to in a way showing that it is a street upon the addition, as we understand it.
Upon an examination of the plat, and the description on the back thereof, there would seem to be as little room to doubt that there was a street legally laid out, in the rear.of lots 1 and 2 of that addition, of 70 links in width. The addition is platted according to a given scale, mentioned in • the description, and on the face of the plat. The figures “ 70 ” aré placed in the street which extends to the rear of these lots, while the figures “ 25 ” are placed on the alleys, which all concede are 25 links .wide. The street in which the former figures .are placed is also proportionally wider than the alleys in which the latter figures are placed. It is incredible that a competent surveyor would have made so glaring a mistake in his plat, and, moreover, write the figures “ 70 ” where they are to have no meaning, if the construction contended for by the plaintiff in error is to be adopted.
Again; it is supposed there is some uncertainty in that part of the description on the back of the plat which reads as follows: “ The streets all run parallel to the boundaries of plat, and are each one chain in width, with the exception of the street connecting 5th street with Glen street, which is 10 links wide;’’ and it is insisted that the latter clause of this description applies to that portion of Main street which lies between Glen and 5th streets. But there are insuperable difficulties connected with that view of the case; but perhaps it is not necessary to refer to them *471further than, we have in. the observations already made. The fair, reasonable and natural construction to be put upon this description is, as it seems to us, to hold that it applies to the street in the rear of ]ots 1 and 2.
We likewise consider the language above quoted sufficiently clear and explicit as to the width, extent and direction of the streets laid out upon the addition. We do not apprehend that there could be the least difficulty in tracing them, or in determining tbeir limits, and if so, that was all that was essential to regard in giving a description of them.
We consider that the original plat of the village of Janesville, offered in évidence by the plaintiff in error, was properly ruled out, on the ground of immateriality.
The judgment of the Circuit Court :is affirmed, with the costs of the clerk, and necessary disbursements, according to the stipulation of the parties.